Filed 2/22/16 P. v. Lopez CA2/7
                  NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
or ordered published for purposes of rule 8.1115.


              IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                                     SECOND APPELLATE DISTRICT

                                                DIVISION SEVEN


THE PEOPLE,                                                          B263374

         Plaintiff and Respondent,                                   (Los Angeles County
                                                                     Super. Ct. No. NA100173)
         v.

LOUIS LARA LOPEZ, JR.,

         Defendant and Appellant.



         APPEAL from an order of the Superior Court of Los Angeles County, Laura L.
Laesecke, Judge. Affirmed.
         Carlos Ramirez, under appointment by the Court of Appeal, for Defendant and
Appellant.
         No appearance for Plaintiff and Respondent.




                                      ____________________________
       Louis Lara Lopez, Jr. was charged with one count of first degree burglary after he
pried open the money compartment of a washing machine in the laundry room of an
apartment complex in October 2014.
       In December 2014, Lopez waived his right to a jury trial and, pursuant to a
negotiated agreement, pleaded no contest to one felony count of second degree burglary
(Pen. Code, § 459)1 and admitted he had suffered a prior serious or violent felony
conviction within the meaning of the three strikes law (§§ 667, subds. (b)-(j); 1170.12)
and had served a separate prison term for a felony (§ 667.5, subd. (b)). In accordance
with the agreement, the trial court sentenced Lopez to an aggregate state prison term of
five years: Four years (the two-year middle term doubled under the three strikes law) for
second degree burglary, plus one year for the prior prison term enhancement.
       On February 13, 2015 Lopez, representing himself, filed a petition seeking to
reduce his felony conviction to a misdemeanor under Proposition 47, the Safe
Neighborhoods and Schools Act (§ 1170.18). The trial court denied the petition, finding
Lopez was not eligible for resentencing under Proposition 47. Lopez filed a timely notice
of appeal.
       We appointed counsel to represent Lopez on this appeal. After examination of the
record, counsel filed an opening brief in which no issues were raised. On November 16,
2015 we advised Lopez he had 30 days within which to submit any contentions or issues
he wished us to consider. We have received no response.
       We have examined the entire record and are satisfied Lopez’s appellate attorney
has fully complied with the responsibilities of counsel and no arguable issue exists.
(Smith v. Robbins (2000) 528 U.S. 259, 277-284 [120 S. Ct. 746, 145 L. Ed. 2d 756];
People v. Kelly (2006) 40 Cal. 4th 106, 118-119; People v. Wende (1979) 25 Cal. 3d 436,
441-442.) At the hearing, represented by counsel, Lopez argued that the laundry room be
viewed as a commercial establishment, rather than as part of a residential complex. The




1      Statutory references are to this code.

                                                2
facts do not support that argument; as a residential burglary, this conviction does not
qualify for Proposition 47 resentencing.

                                           DISPOSITION
       The order is affirmed.




                                                 ZELON, J.


We concur:




       PERLUSS, P. J.




       SEGAL, J.




                                             3